United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-1019
                          ___________________________

             John M. Carter, and on behalf of others Similarly situated

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

William Muldoon, individual capacity; Dave Stolz, individual capacity; Nebraska
           Law Enforcement Training Center; Does 1-25 inclusive

                        lllllllllllllllllllllDefendants - Appellees
                                         ____________

                      Appeal from United States District Court
                        for the District of Nebraska - Omaha
                                    ____________

                             Submitted: October 11, 2019
                               Filed: October 18, 2019
                                    [Unpublished]
                                   ____________

Before LOKEN, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      In this civil rights action, John M. Carter appeals following the district court’s1
adverse grant of summary judgment. Viewing the record in a light most favorable to

      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
Carter, we find that the district court properly granted summary judgment to
defendants William Muldoon and Dave Stolz in their individual capacities based on
a determination that they were entitled to qualified immunity. See Clark v. Clark, 926
F.3d 972, 977 (8th Cir. 2019) (de novo review). We also find no abuse of discretion
in the district court’s denial of Carter’s motion for recusal. See Fletcher v. Conoco
Pipe Line Co., 323 F.3d 661, 664 (8th Cir. 2003) (judge is presumed impartial, and
party seeking recusal bears substantial burden of showing otherwise); Moran v.
Clarke, 296 F.3d 638, 648 (8th Cir. 2002) (en banc) (standard of review). The
judgment is affirmed, see 8th Cir. R. 47B; and Carter’s motion to supplement the
record is denied.
                         ______________________________




                                         -2-